DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/23/2019 is being reviewed and considered by the examiner.

Disposition of the Claims
3.	The instant application was effectively filed on July 23, 2019, wherein claims 31-55 are pending of which claims 31-43 and 52-55 which are drawn to the apparatus (group 1), which was elected without traverse by Applicant Attorney Lenisa Michael on 10/15/2020 and non-elected claims 44-51 (group 2) is directed to the method of manufacturing which is currently withdrawn.


Response to Arguments
4.	Applicant’s arguments filed with respect to claims 31-43 on 01/27/2021 have been considered but are moot in view of new grounds of rejection. However, arguments with respect to claim 52 and 56 are not persuasive.


	In response to Applicants argument, Examiner respectfully disagrees and states a sensor region (Fig. 1; sensing region 12) including patterns of conductors formed of silver nanowires (Para. [0027]-[0037]; the nanowire may be applied at predetermined density, i.e. a first density; wherein as disclosed in Para. [0011]-[0013]; the first and second sensing patterns includes first and second nanowire layers. Furthermore, wire 30 which comprises patterns 32 and 34 which are formed of nanowire disposed in a periphery region 14. The nanowires are selected from silver (Ag) nanowire. additionally, as disclosed in Para. [0045]; the wire 32 is connected to a plurality of the first sensing pattern 22 and the wire 34 connected to a plurality of the second sensing pattern 24) wherein excess silver nanowires are deposited along edges of the conductors (Para. [0011]-[0013]; teaches the forming of a wire including the nanowire layers by sequentially patterning portions of the first and second nanowire layers. Furthermore, as disclosed in Para. [0027]-[0037];  both the sensing patterns and wires are made up of nanowires, wherein the wires which are made of nanowires extends from the sensing patterns of which is also made of nanowires). 
Additionally, In response to the Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981). 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  “…wherein excess silver nanowires are deposited along edges of the conductors” as recited in claim [52]  and “wherein the sensor region includes excess metallic nanowires deposited along edges of the conductors” as recited in claim [56]  fails to comply with written description because the specification disclosure fails to provide sufficient corresponding structural, materials, elements or acts that details having excess metallic nanowires or how the excess metallic wires are obtained.
Therefore, there is insufficient description of how the parameters of “excess metallic nanowires” is determined and/or measured. Thus, the specification lacked the “full, clear, concise, and exact written description” which is necessary to support the claimed invention.
 



Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 31-34, 36-40, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US PG-PUB 20140198266 A1 (Park) in view of Tomohisa et al. US PG-PUB 20160011351 A1 (hereinafter Tom).
Regarding claim 31, Park teaches An apparatus (Fig. 1 and Para. [0022]; touch screen panel), comprising a touch sensor (Fig. 1 and Para. [0025]; sensing electrodes 20), wherein the touch sensor includes a busbar region (Fig. 1; periphery region 14), the busbar region including busbar lines (Fig. 1; wire 30 which comprises 32 and 34) formed from metallic nanowires at a first density (Para. [0030]-[0031] and [0034]; wherein wire 30 is formed of nanowire applied at a predetermined density i.e. second density and disposed in a periphery region 14), Park fails to explicitly disclose a layer of the metallic nanowires having a thickness of 3µm to 8µm.
However, in the same field of metal nanowire, Tom teaches a layer (Para. [0092] and [0100]; transparent conductive layer) of the metallic nanowires in the busbar region having a thickness of 3µm to 8µm (Para. [0092]; wherein the transparent conductive layer includes a metal nanowire, the thickness of the transparent conductive layer is preferably from 0.01 .mu.m to 10 .mu.m, more preferably from 0.05 .mu.m to 3 .mu.m, particularly preferably from 0.1 .mu.m to 1 .mu.m)
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the touch sensor of Park with the transparent conductive layer of Tom which includes a metal nanowire with a specified thickness range of i.e. 3µm in order to 
obtain excellent conductivity and light transmittance-Tom-(Para. [0092]).

Regarding claim 32, Park as modified by Tom teaches The apparatus of claim 31, Park teaches further including a touch screen display including the touch sensor (Fig. 1 and Para. [0025]; touch screen panel comprises sensing electrodes 20).

Regarding claim 33, Park as modified by Tom teaches The apparatus of claim 31, Park teaches further including a flexible display (claim 2).

Regarding claim 34, Park as modified by Tom teaches The apparatus of claim 31, Park teaches further including a bendable display (claim 2).

Regarding claim 36, Park as modified by Tom teaches The apparatus of claim 31, Park teaches further including a cover layer (glass substrate 100), a receive electrode layer (Fig. 1; 22), a film layer (200), a transmit electrode layer (Fig. 1; 24), a second film layer (300), and a display module.
Park fails to disclose a display module
However, in the same field of touch sensor structure, Tom teaches a display module (Para. [0016]; organic EL element 30).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the touch screen panel of Park with the display module as taught by Tom in order integrate the touch screen panel with the display thereby to reducing overall manufacturing size.

Regarding claim 37, Park as modified by Tom teaches The apparatus of claim 31, Park teaches further including a cover layer (glass substrate 100), a receive electrode layer (Fig. 1; 22), a film layer (200), a transmit electrode layer (Fig. 1; 24), and a display module.
Park fails to disclose a display module
However, in the same field of touch sensor structure, Tom teaches a display module (Para. [0016]; organic EL element 30).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the touch screen panel of Park with the display module as taught by Tom in order integrate the touch screen panel with the display thereby to reducing overall manufacturing size.

Regarding claim 38, Park as modified by Tom teaches The apparatus of claim 31, Park further teaches wherein the touch sensor includes a sensor region (sensing region 12), the sensor region including patterns of conductors formed from the metallic nanowires at a second density (Para. [0027]-[0037]; the nanowire may be applied at predetermined density, i.e. a first density).

Regarding claim 39, Park as modified by Tom teaches The apparatus of claim 38, Park further teaches wherein the metallic nanowires include silver nanowires (Para. [0030]-[0037]; wherein wire 30 is formed of nanowire applied at a predetermined density i.e. a second density which corresponds to claimed “first density” and disposed in a periphery region 14. The nanowire selected from silver (Ag) nanowire).

Regarding claim 40, Park as modified by Tom teaches The apparatus of claim 38, Park further teaches wherein the first density is higher than the second density (Para. [0034]; wherein the second density, which corresponds to claimed “first density”, is higher than first density, which corresponds to, claimed “second density”).	

Regarding claim 56, Park as modified by Tom teaches The apparatus of claim 38, Park further teaches wherein the sensor region includes excess metallic nanowires deposited along edges of the conductors (Para. [0011]-[0013]; forming a wire including the second nanowire layer on the peripheral region by sequentially patterning portions of the first and second density nanowire layers. Furthermore, as disclosed in Para. [0027]-[0037];  both the sensing patterns and wires are made up of nanowires, wherein the wires which are made of nanowires extends from the sensing patterns of which is also made of nanowires).

Regarding claim 57, Park teaches The apparatus of claim 52, wherein the first patterns are formed from a layer of the silver nanowires (Para. [0011]-[0013] and [0027]-[0037]; first and second sensing patterns include silver nanowires), Park fails to explicitly disclose the layer of the silver nanowires having a thickness of 3µm to 8µm.
However, in the same field of metal nanowire, Tom teaches a layer (Para. [0092] and [0100]; transparent conductive layer) of the metallic nanowires in the busbar region having a thickness of 3µm to 8µm (Para. [0092]; wherein the transparent conductive layer includes a metal nanowire, the thickness of the transparent conductive layer is preferably from 0.01 .mu.m to 10 .mu.m, more preferably from 0.05 .mu.m to 3 .mu.m, particularly preferably from 0.1 .mu.m to 1 .mu.m)
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the touch sensor of Park with the transparent conductive layer of Tom which includes a metal nanowire with a specified thickness range of i.e. 3µm in order to 
obtain excellent conductivity and light transmittance-Tom-(Para. [0092]).

7.         Claims 35 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Tom and further in view of Kwak WO2016149936 A1 (hereinafter Kwak).
Regarding claim 35, Park as modified by Tom teaches The apparatus of claim 31, Park as modified by Tom fails to explicitly disclose further including a film only structure.
Kwak teaches a film only structure (Para. [0011]-[0012]; a film-only structure).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the touch sensor arrangement of Park as modified by Tom with the touch sensor arrangement as presented by Kwak in order to embed the touch sensor within the display, which enhances overall manufacturing size of the display device. 

Regarding claim 41, Park as modified by Tom teaches The apparatus of claim 38, although Park teaches wherein the patterns of the sensor region are grouped into sub-patterns (Fig. 1; sub-patterns 22 and 24), Park as modified by Tom fails to explicitly disclose wherein the patterns comprising the sensor region are grouped into sub-patterns, ones of the sub-patterns including multiple lines electrically coupled to one another to form a parallel circuit.
However, in the same field of touch sensor structure, Kwak teaches wherein the patterns comprising the sensor region are grouped into sub-patterns (Fig. 3a and 3b and accompanying paragraphs), wherein the sub-patterns comprise multiple lines electrically coupled to one another to form a parallel circuit (Fig. 3a and 3b and accompanying paragraphs).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the touch sensor arrangement of Park as modified by Tom with the touch sensor arrangement as presented by Kwak in order to embed the touch sensor within the display, which enhances overall manufacturing size of the display device. 

Regarding claim 42, Park as modified by Tom teaches The apparatus of claim 38, Park as modified by Tom fails to further disclose wherein the patterns of the sensor region comprises an active line that is coupled to circuitry and a dummy line that is not coupled to circuitry.
However, in the same field of touch sensor structure, Kwak teaches wherein the patterns of conductor include an active line that is coupled to circuitry (Fig. 3a and 3b; i.e. 62, 68) and a dummy line that is not coupled to circuitry (Fig. 3a and 3b; i.e. 63).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the touch sensor arrangement of Park as modified by Tom with the touch sensor arrangement as presented by Kwak in order to embed the touch sensor within the display, which enhances overall manufacturing size of the display device. 

Regarding claim 43, Park as modified by Tom and Kwak teaches The apparatus of claim 42, Park as modified by Tom fails to further disclose wherein the dummy line is disposed between two active lines.
However, in the same field of touch sensor structure, Kwak teaches wherein the dummy line is disposed between two active lines (Fig. 3a; wherein line 63 is disposed between two active lines 62).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the touch sensor arrangement of Park as modified by Tom with the touch sensor arrangement as presented by Kwak in order to embed the touch sensor within the display, which enhances overall manufacturing size of the display device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 52-53 and 55  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US PG-PUB 20140198266 A1 (Park).
Regarding claim 52, Park teaches An apparatus (Fig. 1 and Para. [0022]; touch screen panel), comprising a touch sensor (Fig. 1 and Para. [0025]; sensing electrodes 20), wherein the touch sensor includes: a busbar region (Fig. 1; periphery region 14) including first patterns of silver nanowires formed at a first density (Para. [0030]-[0037]; wherein wire 30 which comprises patterns 32 and 34 are formed of nanowire applied at a predetermined density i.e. a second density which corresponds to claimed “first density” and disposed in a periphery region 14. The nanowire selected from silver (Ag) nanowire. Furthermore, as disclosed in Para. [0045]; the wire 32 connected to a plurality of the first sensing pattern 22 and the wire 34 connected to a plurality of the second sensing pattern 24); and a sensor region (Fig. 1; sensing region 12) including second patterns of conductors formed of silver nanowires at a second density (Para. [0027]-[0037]; the nanowire may be applied at predetermined density, i.e. a first density; wherein as disclosed in Para. [0011]-[0013]; the first and second sensing patterns includes first and second nanowire layers), wherein the first density is higher than the second density (Para. [0034]; wherein the second density, which corresponds to claimed “first density”, is higher than first density, which corresponds to, claimed “second density”), wherein excess silver nanowires are deposited along edges of the conductors (Para. [0011]-[0013]; forming a wire including the second nanowire layer on the peripheral region by sequentially patterning portions of the first and second density nanowire layers. Furthermore, as disclosed in Para. [0027]-[0037];  both the sensing patterns and wires are made up of nanowires, wherein the wires which are made of nanowires extends from the sensing patterns of which is also made of nanowires).

Regarding claim 53, Park teaches The apparatus of claim 52, Park teaches further including a computing device the computing device including the touch sensor (Fig. 1 and Para. [0025]; touch screen panel is a computing device, which comprises sensing electrodes 20).

Regarding claim 55, Park teaches The apparatus of claim 54, Park teaches further teaches wherein the display is flexible (claim 2).

9.         Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kwak WO2016149936 A1 (hereinafter Kwak).
Regarding claim 54, Park teaches The apparatus of claim 52, Park fails to disclose further including a display, the display including the touch sensor.
Kwak teaches a display comprising the touch sensor (Para. [0012]; touch sensor installed in the display module)
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the touch sensor of Park with the display as taught by Kwak in order to display content on the touch screen display.


Conclusion
10.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.